PER CURIAM.
In this pending personal injury action, Patricia Wonder Calvaneso, a resident of Dallas, Texas, seeks certiorari review of the trial court’s order requiring her to appear for a physical examination in Brevard County, Florida, where the underlying accident occurred. We grant the petition and quash that portion of the trial court’s order compelling her to appear in Brevard County for the examination. See Youngblood v. Michaud, 593 So.2d 568 (Fla. 4th DCA 1992); Fla. R.Civ.P. 1.410(d)(2).
PETITION GRANTED.
COBB, W. SHARP and THOMPSON, JJ„ concur.